Appellant takes issue with our holding that no error was shown in admitting all the examining trial evidence of Roy Beckham. Reverting to what took place as shown by the record in this regard, we note that appellant's counsel said: "We desire to introduce the examining trial testimony of Roy Beckham for impeachment purposes. In the first place, he don't say anything about Tom cursing, and then on the point that I specially asked him about. I just want to introduce that part showing that he didn't testify anything about any cursing." The state's attorney then said: "We introduce all of it." Appellant's counsel said: "We object to it except *Page 617 
for impeachment purposes. I just introduced it to show he didn't testify about any cursing." This objection was overruled, and it is stated that to this appellant excepted. We are compelled to again confess that we are unable to see or know what particular part of said testimony of Beckham appellant offered in the first place, or what part he objected to; nor how he could expect to show the jury that Roy Beckham while a witness in the examining trial had not sworn that appellant cursed — save by putting before the jury all that Beckham did testify at that time, and thus letting them see that in his testimony there was no reference to cursing. The learned trial judge allowed all the examining trial testimony to go to the jury. If any error was thus committed the attention of this court should be called to same by some specific objection so that we might be able to single out that part deemed objectionable and to appraise the weight of the objection.
It is true the testimony in this case was contradictory, that of the state making out a case of guilt, and that of the defendant a case of self-defense. It is the province of the jury to reconcile conflicts in the testimony, and unless we are confronted with a case wherein the testimony of the state is so weak, or that for the defendant so overwhelming as to make not likely the fact that the jury gave the case fair and impartial consideration, we would not disturb the verdict. Not being able to believe that this is such a case, the motion for rehearing is overruled.
Overruled.